Citation Nr: 0507687	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung disability, to 
include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1975 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a lung disability, to include 
asbestosis.

The veteran participated in a decision review officer (DRO) 
hearing in October 2002.  A transcript of which has been 
associated with the veteran's claims folder.

The Board remanded this claim in September 2003 to obtain an 
additional statement from an examiner regarding the veteran's 
January 2003 spirometry report.


REMAND


?	This claim is remanded to obtain a new VA examination, 
to include a spirometry test, pre and post 
bronchodilator, a computed tomography (CT) of the chest, 
pulmonary function testing, and x-rays of the chest and 
sinuses.

The Board remanded this claim in September 2003 to obtain an 
additional statement from an examiner regarding the veteran's 
January 2003 spirometry report, which gave an interpretation 
of mild restriction.  Upon reexamination of the claims 
folder, the VA examiner stated that the spirometry report in 
question was a computer generated report, and was a 
preliminary report only.  The final report on spirometry and 
other pulmonary function testing was written by the physician 
who reviewed the data.  The final interpretation was "mild 
airway obstruction.  Mild restriction cannot be excluded by 
this study."  

The examiner stated that it is common medical knowledge that 
restrictive lung disease cannot be diagnosed by spirometry 
alone.  "Spirometry does not take into account patient 
effort and other factors that can affect the results.  
Restrictive lung disease can only be diagnosed by measuring 
lung volumes, and this is not done during spirometric 
testing."  The examiner went on to comment that the last 
lung volumes were measured with complete pulmonary function 
testing (PFT) in April 2002, which indicated that no 
restrictive lung disease was identified.  However, given the 
results of the January 2003 spirometry testing, he should be 
afforded a new VA examination, to include spirometry and PFT.  

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded for the following:  

1.  The veteran should be afforded a respiratory 
examination by an appropriate specialist to clarify the 
nature, time of onset, and etiology of any diagnosed 
pulmonary disorder found to include claimed asbestosis 
(or any other asbestos-related disease).  All necessary 
studies and/or tests should be conducted, to include a 
spirometry, pre and post bronchodilator, a computed 
tomography (CT) of the chest, pulmonary function testing 
and x-rays of the chest and sinuses.  The claims folder 
and a copy of this remand must be made available to the 
examiner prior to examination, and the examiner should 
so indicate in the report that the claims folder was 
reviewed.  Such examination is to include a review of 
the veteran's history and current complaints, a review 
of past imaging and pulmonary function test results, as 
well as a comprehensive physical evaluation.  After 
reviewing the claims folder and examining the veteran, 
the examiner should:

A.  Set forth all established diagnoses and 
expressly offer an opinion as to the most probably 
etiology and date of onset of any pulmonary 
disorder found (to include asbestosis if found).

B.  Indicate whether it is at least as likely as 
not (50 percent or more probability) that the 
diagnosed disorder(s) is etiologically related to:

1.  The veteran's military service to include 
in-service exposure to asbestos;

			2.  The veteran's post-service exposure to 
asbestos;
			3.  The veteran's history of smoking;

4.  A combination of one or more of these 
factors (and if the later, which ones).

C.  The examiner should clearly outline the 
rationale for any opinion expressed and all 
clinical findings should be reported in details.  
If the examiner agrees or disagrees with any 
opinion of record, he/she should specify the 
reasons for such opinion.

2.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be re-adjudicated.  In the 
event that the claim is not resolved to the satisfaction 
of the veteran, he should be furnished a Supplemental 
Statement of the Case regarding service connection for a 
lung disability that includes all additional applicable 
laws and regulations, and the reason for the decision.  
The veteran must be given the opportunity to respond 
thereto

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



